
	
		I
		111th CONGRESS
		2d Session
		H. R. 4989
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require consideration of the life-cycle cost of a
		  building during the construction of certain Federal buildings, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Buildings Sustainable Design Standards Act of
			 2009.
		2.Consideration of
			 life-cycle cost required
			(a)RequirementThe head of a Federal department or agency
			 constructing a building described in subsection (b) shall ensure that the
			 life-cycle cost of the building is considered with respect to the design of the
			 building.
			(b)Federal
			 buildings subject to the requirementA building is subject to the
			 requirement under subsection (a) if—
				(1)construction of
			 the building begins after the date of enactment of this Act;
				(2)the estimated
			 construction costs of the building exceed $1,000,000; and
				(3)Federal funding
			 comprises more than of 50 percent of the funding for the estimated construction
			 costs of the building.
				(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Life-cycle
			 costThe term
			 life-cycle cost means the sum of the following costs, as
			 estimated for the lifetime of a building:
					(A)Investment
			 costs.
					(B)Capital
			 costs.
					(C)Installation
			 costs.
					(D)Energy
			 costs.
					(E)Operating
			 costs.
					(F)Maintenance
			 costs.
					(G)Replacement
			 costs.
					(2)Lifetime of a
			 buildingThe term lifetime of a building means the
			 period of time during which a building is projected to be utilized.
				
